Citation Nr: 0937538	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  03-26 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss for the period of December 
10, 2002 to October 8, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected cholecystectomy syndrome with 
gastroesophageal reflux disorder (GERD) and diarrhea.

4.  Entitlement to service connection for a low back 
condition. 

5.  Entitlement to service connection for aphakia of the 
right eye and nuclear sclerotic cataract of the left eye.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for a right knee 
disability.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 RO decision, which denied 
a claim for service connection for tinnitus; a November 2004 
RO decision, which denied claims for service connection for 
right knee surgery and arthritis (also claimed as calcium 
deposits); and a March 2003 RO decision, which denied claims 
for service connection for right eye aphakia and left eye 
nuclear sclerotic cataract and a back condition, granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective December 10, 2002, and 
granted service connection for gallbladder removal and 
assigned a noncompensable evaluation, effective December 10, 
2002.

The Board notes that the RO recently increased the evaluation 
of the Veteran's service-connected cholecystectomy syndrome 
with GERD and diarrhea to 10 percent, effective December 10, 
2002, in a January 2009 rating decision.  Since the RO did 
not assign the maximum disability rating possible, the appeal 
for a higher evaluation remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board also notes that the RO increased the evaluation of 
the Veteran's service-connected bilateral hearing loss to 10 
percent, effective October 9, 2008, in an October 2008 rating 
decision.  At the April 2009 hearing, the Veteran indicated 
that he was withdrawing his claim for an evaluation in excess 
of 10 percent, effective October 9, 2008, for bilateral 
hearing loss.  However, he indicated that he would like to 
continue with his appeal of the noncompensable evaluation 
assigned to his service-connected bilateral hearing loss for 
the period of December 10, 2002 to October 8, 2008.

In January 2006 and September 2008, local hearings were held 
before Decision Review Officers at the Waco, Texas RO.  In 
April 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Waco, Texas RO.  
Transcripts of these proceedings have been associated with 
the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.  In light of a May 2009 statement submitted on 
behalf of the Veteran by his son, which specifically 
indicated that the Veteran wanted all supplemental evidence 
in the claim file to be reviewed by the undersigned Veterans 
Law Judge, the Board finds no prejudice in proceeding with a 
decision in this case, and considering in the first instance 
all medical evidence submitted since the most recent 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) were issued.

With respect to the Veteran's claims for service connection 
for arthritis and a right knee disability, the Board notes 
that, regrettably, during the course of this appeal, the 
Veteran's claims file was lost.  The claims file has since 
been rebuilt to the best extent possible.  However, 
unfortunately, not all documents were able to be recovered.  
It is clear from the available evidence of record that a SOC 
was issued in December 2005, which addressed the issues of 
entitlement to service connection for arthritis and right 
knee surgery.  The claims file also contains a copy of a 
signed VA Form 9, dated in December 2005, which gives no 
indication as to the issues that the Veteran wished to 
appeal.  It does not appear that any further development was 
done with respect to these issues since the December 2005 SOC 
was issued.  At the April 2009 Travel Board hearing, however, 
the Veteran asserted that he had properly appealed the issues 
of entitlement to service connection for arthritis and a 
right knee disability.  In light of the Veteran's assertions, 
the disorganized state of the claims file, and the 
possibility that the documents which the Veteran intended to 
use to perfect his appeal were lost with his original file, 
the Board will accept the Veteran's testimony as having 
perfected his appeal.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009) (holding that VA waives objection to timeliness of 
substantive appeal).

The issues of entitlement to service connection for arthritis 
and a right knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's tinnitus is 
causally or etiologically related to his military service.

2.  The Veteran's hearing acuity for the period of December 
10, 2002 to October 8, 2008 is no worse than a Level I 
bilaterally. 

3.  The Veteran's service-connected cholecystectomy syndrome 
with GERD and diarrhea is manifested by complaints of severe 
acid reflux and diarrhea multiple times per day, the need for 
frequent use of the restroom, and difficulty controlling 
bowel movements at times.

4.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's low back 
disability is causally or etiologically related to his 
military service.

5.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's bilateral eye 
disability is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service 
connection for tinnitus is warranted.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2008).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss for the period of December 10, 2002 to October 
8, 2008 have not been met.  See 38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.85, 4.86 (2008).

3.  The criteria for a 30 percent rating for cholecystectomy 
syndrome with GERD and diarrhea have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7318 
(2008).

4.  Resolving doubt in favor of the Veteran, service 
connection for a low back disability is warranted.  See 38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

5.  Resolving doubt in favor of the Veteran, service 
connection for a bilateral eye disability is warranted.  See 
38 U.S.C.A. § 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309, 3.111 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for tinnitus, a back disorder, and aphakia of the right eye 
and nuclear sclerotic cataract of the left eye, the benefits 
sought on appeal have been granted in full, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008); 
Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

With respect to the remaining claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

The Board acknowledges that claims file does not appear to 
contain a copy of a VCAA letter issued with respect to the 
Veteran's claims for increased ratings for cholecystectomy 
syndrome with GERD and diarrhea and bilateral hearing loss.  
However, the Board finds that it is clear from the Veteran's 
numerous statements and testimony from 3 separate hearings 
that he had actual knowledge as to how to substantive the 
claims for increased evaluations, and that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  The Veteran reported the current symptoms of his 
bilateral hearing loss in an undated statement and the 
symptoms of his cholecystectomy syndrome with GERD and 
diarrhea at the April 2009 hearing.  In testifying that he 
wished to withdraw the issue of entitlement to a rating in 
excess of 10 percent for hearing loss on and after October 
2008, the Veteran has also demonstrated an understanding as 
to the effective date aspect of his claims.  Therefore, the 
Board finds that it is clear that the Veteran is aware of 
what the evidence needs to show to warrant the granting of 
his claims.  Furthermore, it appears that the Veteran has 
submitted all evidence in his possession multiple times.  To 
remand for further development would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom.  Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).  As such, the Board 
finds that the duty to notify has been satisfied. 

Furthermore, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  While the Board sincerely regrets that the 
Veteran's claims file was lost in the processing of his 
claims, the Veteran was notified that his file was lost in a 
May 2008 Report of Contact.  Attempts have been made to 
reconstruct the file, to the extent possible.  All available 
treatment records identified by the Veteran as relating to 
these claims have been obtained, to the extent possible.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claims.  VA has fulfilled its duty to 
assist.
	
With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with examinations for his 
bilateral hearing loss in February 2003, November 2004, and 
April 2006, and for his cholecystectomy syndrome with GERD 
and diarrhea in May 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2008).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The examination reports appear to be thorough and consistent 
with contemporaneous medical records.  The Board finds that 
the examinations in this case are adequate upon which to base 
a decision and that new VA examinations need not be conducted 
at this time.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).
A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The definition of 
"radiation-risk activity" includes onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d) (2008).

Diseases specific to radiation-exposed Veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2008).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2008).

Once a claimant has established a diagnosis of a radiogenic 
disease within the specified period and claims that the 
disease is related to radiation exposure while in service, VA 
must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  
After it is determined by the dose assessment that the 
Veteran was exposed to radiation, the RO is then required to 
refer the case to the Under Secretary for Benefits for 
further consideration.  38 C.F.R. § 3.311(b) (2008).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1) (2008).  After referral, the Under Secretary 
for Benefits must then determine the likelihood that the 
claimant's exposure to radiation in service resulted in the 
radiogenic disease.  38 C.F.R. § 3.311(c)(1) (2008).  This 
section provides two options:

(i) If after such consideration the Under Secretary for 
Benefits is convinced sound scientific and medical evidence 
supports the conclusion it is at least as likely as not the 
Veteran's disease resulted from exposure to radiation in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing. The Under 
Secretary for Benefits shall set forth the rationale for this 
conclusion, including an evaluation of the claim under the 
applicable factors specified in paragraph (e) of this 
section.

(ii) If the Under Secretary for Benefits determines there is 
no reasonable possibility that the Veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction, 
in writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c)(1) (2008).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to service connection for tinnitus.

The Veteran is seeking entitlement to service connection for 
tinnitus.  In a January 2006 statement, the Veteran indicated 
that his 8 years of service in the Air Force included in 
excess of 8,000 flight hours and presence at bomb tests, 
resulting in tinnitus.  

A review of the Veteran's service treatment records that have 
been obtained in the reconstruction of his file do not 
reflect complaints, treatment, or diagnoses of tinnitus or 
ringing in the ears.  The Veteran's personnel records do 
reflect that he served as a flight examiner flight traffic 
specialist. 

A review of the claims file reflects that the Veteran was 
noted as having tinnitus in a March 1980 private treatment 
record from the Dallas Medical & Surgical Clinic.  In a 
January 2006 private treatment record from Dr. D.M.C., M.D., 
Ph.D., it was noted that the Veteran has had bilateral 
tinnitus for years and has just gotten used to it.  This 
physician further determined that, upon examination of the 
Veteran and consideration of his reports of excessive noise 
exposure during his service as a flight loadmaster and 
attendant in the Air Force, his bilateral mild to severe 
mixed hearing loss with tinnitus is by verbal history more 
likely than not at least partially caused by noise exposure 
in the military.

In an October 2008 private treatment record from Denton 
Hearing Health Care, it was noted that the Veteran was 
examined and his reports of in-service noise exposure were 
considered.  The Veteran reported constant, chronic tinnitus 
in both ears.  The physician noted that the Veteran reported 
no history of occupational or recreational noise exposure 
that required the use of hearing protection.  Based on her 
interview of the Veteran, his description of noise exposure 
and radiation exposure while in the military, and the lack of 
excessive occupational or recreational noise exposure, the 
physician determined that it is at least as likely as not 
that his hearing loss and chronic and constant tinnitus was 
caused by or contributed to by said exposure while in the 
military. 

The records reflects that the Veteran has undergone several 
audiological examinations.  In February 2003, the Veteran 
underwent a VA examination.  The claims file was not 
reviewed.  The examiner noted that the Veteran denied 
tinnitus.   

In December 2004, this same physician examined the Veteran 
again.  The examiner noted the Veteran's reports of noise 
exposure from various types of aircrafts, as well as from an 
explosion while serving on an island.  The examiner noted 
that the Veteran denied tinnitus.  The examiner determined 
that, since his review of the Veteran's service treatment 
records was negative for tinnitus, and the Veteran does not 
complain of tinnitus, there can be no basis for service 
connection for tinnitus. 

In April 2006, the Veteran underwent a VA examination.  The 
Veteran reported constant "cricket" sounding tinnitus in 
both ears since 1965.  He was diagnosed with constant 
tinnitus of both ears. 

In April 2008, the physician who conducted the February 2003 
and December 2004 VA examinations examined the Veteran once 
more.  He indicated that the Veteran denied tinnitus at both 
the February 2003 and the December 2004 VA examinations.  He 
noted that the only positive finding from his review of the 
service treatment records showed that a minimal high 
frequency sensorineural hearing loss existed in only the left 
ear at only 4000 Hertz.  His review of the Veteran's service 
treatment records was negative for tinnitus.  The examiner 
determined that the most likely etiology of tinnitus if now 
present would be to a combination of genetic and 
environmental factors incurred subsequent to separation from 
service in 1965, mostly presbycusis.  He concluded by stating 
that it is less likely than not that tinnitus present now 
might be related to military noise exposure/to the threshold 
shift of 45 decibels recorded at separation from service in 
1965 in only the left ear at only 4K.    

The Board notes that the Veteran is competent to offer a 
description of the symptoms such as ringing in his ears that 
he experienced in service, and to describe a continuity of 
symptoms since service.  A layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Admittedly, the Veteran's available service treatment records 
do not reflect complaints of tinnitus or ringing in the ears, 
and the Veteran has not indicated that he sought in-service 
treatment for tinnitus.  However, as noted in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the 
Board may not find that a claimant's report of in-service 
symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at 
the time.  In this case, it must be considered that tinnitus 
is a type of disability that lends itself to lay observation.  
See Charles v. Principi, 16 Vet. App. 370 (2004).  

The Court has consistently held that credible evidence of 
continuity of symptomatology is one type of evidence that may 
indicate a current disability is associated with service.  
The Board notes that the February 2003 and December 2004 VA 
examination reports reflect that the Veteran denied tinnitus.  
However, the Board also notes that the Veteran strongly 
indicated at the April 2009 hearing that he felt these 
examination reports did not adequately reflect his 
complaints.  Additionally, the Veteran specifically indicated 
in the April 2006 VA examination report that he had had 
tinnitus since 1965, and he was noted as having tinnitus in 
the March 1980 private treatment record.  Therefore, as the 
evidence of record reflects that the Veteran has a current 
diagnosis of tinnitus, that he has reported a continuity of 
symptomatology since service, that there appears to have been 
some sort of misunderstanding at the February 2003 and 
December 2004 VA examinations, that an October 2008 private 
opinion indicated that it is at least as likely as not that 
the Veteran's chronic and constant tinnitus was caused by or 
contributed to by said exposure while in the military, that a 
January 2006 private treatment record also linked the 
Veteran's current tinnitus to his active duty, and because 
the disability under consideration in this appeal is of the 
type that lends itself to lay observation, the Board finds 
that the evidence of record is at least in equipoise as to 
whether or not the Veteran's claimed tinnitus had its onset 
while on active duty. 

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board will grant the Veteran's claim of service 
connection for tinnitus.

2.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss for the period of December 
10, 2002 to October 8, 2008.

The Veteran's bilateral hearing loss disability has been 
rated as noncompensable for the period of December 10, 2002 
to October 8, 2008.  The Veteran seeks a higher rating for 
this time period.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  

In February 2003, the Veteran underwent a VA audiological 
examination.  This VA audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows:


HERTZ



1000
2000
3000
4000
RIGHT
5
15
35
50
LEFT
10
15
35
55
The average decibel loss was 26.25 for the right ear and 
28.75.  Speech recognition ability was 100 percent for the 
right ear and 96 percent for the left ear.  According to 38 
C.F.R. § 4.85, this examination results in the assignment of 
a hearing acuity of Level I bilaterally.  This would warrant 
a noncompensable rating under 38 C.F.R. § 4.85.  

In November 2004, the Veteran underwent another VA 
audiological examination.  This VA audiological summary 
report of examination for organic hearing loss reflected 
puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
20
20
45
60
LEFT
15
20
65
65
The average decibel loss was 36.25 for the right ear and 
41.25 for the left ear.  Speech recognition ability was 92 
percent bilaterally.  According to 38 C.F.R. § 4.85, this 
examination results in the assignment of a hearing acuity of 
Level I bilaterally.  This would warrant a noncompensable 
rating under 38 C.F.R. § 4.85.  
In April 2006, the Veteran underwent another VA audiological 
examination.  This VA audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
20
25
50
60
LEFT
20
20
65
70
The average decibel loss was 38.75 for the right ear and 
43.75 for the left ear.  Speech recognition ability was 96 
percent bilaterally.  According to 38 C.F.R. § 4.85, this 
examination results in the assignment of a hearing acuity of 
Level I bilaterally.  This would warrant a noncompensable 
rating under 38 C.F.R. § 4.85.  

Therefore, as the February 2003, November 2004, and April 
2006 VA examination reports reveal a hearing acuity of no 
more than Level I bilaterally under 38 C.F.R. § 4.85, a 
compensable rating cannot be assigned for the period of 
December 10, 2002 to October 8, 2008 for the Veteran's 
service-connected bilateral hearing loss disability.  

While the Board is sympathetic to the difficulties the 
Veteran experiences as a result of his disability, his claim 
primarily hinges on a mechanical application of specifically 
defined regulatory standards.  The Board is mindful of the 
Veteran's description of his hearing loss; however, the Board 
is bound by the very precise nature of the laws governing 
evaluations of hearing loss disability.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  

The Board notes that the Veteran indicated in an undated 
statement that he has difficulty deciphering similar sounding 
words and cannot hear regular volume noises to his rear or 
sides.  The Board notes that the rating criteria for hearing 
loss were last revised, effective June 10, 1999.  See 64 Fed. 
Reg. 25,200 (May 11, 1999).   In forming these revisions, VA 
sought the assistance of the Veteran's Health Administration 
(VHA) in developing criteria that contemplated situations in 
which a Veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these Veterans experienced or that 
was otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA 
had found through clinical studies of Veterans with hearing 
loss that when certain patterns of impairment are present, a 
speech discrimination test conducted in a quiet room with 
amplification of the sounds does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The decibel threshold requirements for application of 
Table VIA were based on the findings and recommendations of 
VHA.  The intended effect of the revision was to fairly and 
accurately assess the hearing disabilities of Veterans as 
reflected in a real life industrial setting.  59 Fed. Reg. 
17,295 (April 12, 1994).  

As such, any functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current 
schedular rating criteria.  The simple fact that the 
Veteran's hearing disability does not satisfy the numerical 
criteria for a compensable rating under these criteria, to 
include the criteria specifically designed for the type of 
real-world impairment experienced by the Veteran, does not 
place his symptomatology outside of that contemplated by the 
rating schedule or make application of the rating schedule 
impracticable in this case.  Accordingly, the Board 
determines that the Veteran's complaints of hearing 
difficulty have been considered under the numerical criteria 
set forth in the rating schedule.  Thus, the Board determines 
that the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating for 
this time period, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings for the 
period of December 10, 2002 to October 8, 2008 is not for 
application.  See Fenderson, supra.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected cholecystectomy syndrome with GERD and 
diarrhea.

In a March 2003 rating decision, the RO granted service 
connection for gall bladder removal, and assigned a 
noncompensable evaluation, effective December 10, 2002.  In a 
January 2009 rating decision, the RO increased the evaluation 
of the Veteran's service-connected cholecystectomy syndrome 
with GERD and diarrhea to 10 percent, effective December 10, 
2002, under Diagnostic code 7318.  The Veteran is seeking a 
higher evaluation.

According to Diagnostic Code 7318, removal of gallbladder, a 
10 percent evaluation is assigned for mild symptoms and a 30 
percent evaluation is assigned for severe symptoms.  38 
C.F.R. § 4.114, Diagnostic Code 7813 (2008).

The Board notes that the Veteran underwent a VA examination 
in February 2003.  It was noted that the Veteran had some 
matters relating to food selection following his 
cholecystectomy, but no details were provided, and no 
definite symptoms or disability was included.

The Veteran also underwent a VA examination in May 2006.  It 
was noted that the Veteran had no complaints of vomiting, 
hematemesis, or melena.  He had not had any current treatment 
for his gallbladder.  He had had no episodes of colicky 
abdominal pain, no distension, no nausea or vomiting, or 
weakness or fatigue from his past cholecystectomy.  The 
Veteran was noted as complaining of indigestion, secondary to 
his gallbladder.  He had no abdominal pain or tenderness.  He 
occasionally gets heartburn immediately after eating.  He as 
noted as having intermittent diarrhea but no colicky-type of 
abdominal pain.  He had no signs of anemia and had never been 
diagnosed with an ulcer.  Gastritis and adhesions were not an 
issue.    

The Board notes that the claims folder also contains an April 
2007 VA treatment record, in which the Veteran complained of 
heartburn, constant low grade abdominal ache, and loose 
watery stools 4 to 5 times per day.  In a February 2006 
private treatment record from Dr. J.J.M., M.D, this physician 
noted that the Veteran's suffers from post-cholecystectomy 
syndrome.  The Veteran has complained for many years of 
indigestion, heartburn, bile reflux, and occasional diarrhea.  
These chronic conditions prevent him from eating a wide-range 
of foods that a normal person of his age should be able to 
enjoy.  These conditions require the Veteran to follow a 
restricted and high-fiber diet.  In an October 2002 VA 
treatment record, it was noted that the Veteran had very 
severe epigastric and lower substernal burning pain without 
medication. 

The Board also notes that the Veteran asserted at the April 
2009 hearing that he experiences acid reflux and diarrhea as 
a result of his service-connected disability multiple times 
per day.  He asserted that he has been directed to wear a pad 
but does not, as he does not leave his house frequently.  He 
asserts that he attempts to control his symptoms through 
diet.  He is prescribed Imodium for his condition.  He 
indicated that he must use the restroom 3 to 4 times before 
driving any distance and related stories of losing control of 
his bowel movements.    

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just.  38 
C.F.R. § 4.6 (2008).  Although the use of similar terminology 
by medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

With respect to Diagnostic Code 7318, the Board notes that 
the medical evidence of record does not necessarily reflect 
that the Veteran's service-connected cholecystectomy syndrome 
with GERD and diarrhea has resulted in symptoms that are 
severe in nature.  However, the Veteran's statements and 
testimony do seem to represent a picture of a severe 
disability.

The Board notes that a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, as a 
layperson, he is competent to describe his symptoms.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994)

Therefore, as the Veteran is competent to report such 
symptoms as chronic acid reflux and diarrhea, and his 
description of his symptoms at the April 2009 hearing reflect 
a disability that is severe in nature, the Board has resolved 
doubt in favor of the Veteran and finds that an assignment of 
a 30 percent evaluation under Diagnostic Code 7318 is 
warranted.  

As this is the highest evaluation available under Diagnostic 
Code 7318, an evaluation in excess of 30  percent under this 
diagnostic code may not be assigned.  

The Board has considered whether an increased evaluation 
could be assigned under an alternative diagnostic code used 
in rating disabilities of the digestive system.  38 C.F.R. 
§ 4.114a, Diagnostic Codes 7200-7354 (2008).  However, based 
on the symptoms and manifestations of his disability as 
described by the Veteran, the Board finds that Diagnostic 
Code 7318 is the most appropriate diagnostic code for 
evaluating the Veteran's service-connected disability.  As 
such, an increased rating is not warranted under an 
alternative diagnostic code.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's cholecystectomy syndrome 
with GERD and diarrhea has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, as discussed above; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, resolving doubt in favor of the Veteran, the 
Board concludes that a 30 percent rating is warranted for the 
Veteran's service-connected cholecystectomy syndrome with 
GERD and diarrhea.  The Board concludes that the 
preponderance of the evidence is against assigning a rating 
in excess of 30 percent, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings is not for 
application.  Fenderson, supra.

4.  Entitlement to service connection for a low back 
condition. 

The Veteran is seeking entitlement to service connection for 
a back condition.  He has asserted that his active duty 
service, to include 8,000 flight hours as a Flight Traffic 
Specialist, Instructor Flight Traffic Specialist, Flight 
Examiner Flight Traffic Specialist, and Instructor Flight 
Examiner Flight Traffic Specialist, was extremely taxing on 
his low back and included periodic heavy lifting.  See 
Veteran's statement, January 2006.

A review of the Veteran's available service treatment records 
reveals that that the Veteran complained of back pain during 
service.  In an October 1958 service treatment record, the 
Veteran complained of back pain for a period of 3 weeks, 
aggravated by bending forward.  In a January 1959 service 
treatment record, the Veteran was again noted as having back 
pain in the left iliac crest area.  In July 1959, the Veteran 
was noted as having a lower back strain for 10 days.  In a 
June 1960 Report of Medical Examination, the Veteran was 
noted as having a pilonidal cyst.  In an April 1963 service 
treatment record, the Veteran was noted as having an infected 
pilonidal cyst.

The claims file also contains a February 2006 letter from Dr. 
J.JM., M.D.  The physician noted that he had been treating 
the Veteran since 1990 and had reviewed the Veteran's medical 
records dating back to 1980, his military service records, 
and military service treatment records.  The physician noted 
that the Veteran was functionally impaired as a result of 
lower back pain and his degenerative disc condition.  Based 
on the records identified above and his own observation of 
the Veteran, this physician opined that the Veteran's 
degenerative disc condition and chronic lower back problems 
are connected to the lower back problems for which he sought 
treatment during service.  The examiner further stated that 
this opinion is based on the strenuous conditions under which 
the Veteran worked while in the service, including as a 
flight loadmaster and a flight traffic specialist.  This 
opinion is also based on the lower back problems identified 
in the Veteran's military service medical records which 
reoccur over a number of years.  The examiner noted that the 
Veteran's service treatment records also show the diagnosis 
of a pilonidal cyst in the Veteran's back, as referenced on 
his June 15, 1960 annual flight examination.  The pilonidal 
cyst periodically gives the Veteran fits of pain and secretes 
a liquid substance to this day.  Such an incident is 
referenced in the Veteran's military service records in April 
1963.  The physician stated that the cyst should have been 
removed the while Veteran was in service after its diagnosis.  
As the result of that failure, the Veteran had periodically 
suffered with the same problems with the pilonidal cyst ever 
since his military service.  

The Veteran underwent a VA examination in February 2003.  The 
examiner did not indicate that the claims file was reviewed.  
The Veteran gave a history of low back pain intermittently 
while water skiing in the service.  He never received any 
definitive treatment or evaluation for this.  Currently, he 
has occasional low back pain.  X-ray reports revealed that 
the Veteran has degenerative changes of the lumbar spine and 
spondylolisthesis of L3 over L4 of first degree with 
bilateral spondylolysis of pars interarticularis of L3.  The 
examiner diagnosed the Veteran with lumbosacral degenerative 
joint disease, minimal symptoms, essentially normal back 
evaluation.  The examiner noted that his back pain is 
described over the last 2 years and determined that it is 
unlikely that this bears any relation to his reported pain 
while skiing in the service some 35 year prior.  
  
The Veteran also underwent a VA examination in December 2008.  
The Veteran reported having recurring difficulty with low 
back pain while in the service.  He was on flight status, and 
he had to do a lot of heavy lifting.  Additionally, he gave a 
history of having sprained his back on 2 or 3 occasions in 
service while water skiing.  The examiner noted that in-
service examinations showed impressions of lumbar sprain.  X-
rays taken in service were negative.  The Veteran had an 
extensive evaluation by his local physician in 1980, which 
noted no mention of a back problem.  His discharge 
examination also gave no mention of a back problem.  Upon 
examination, the Veteran was diagnosed with degenerative disc 
disease of the lumbar spine with back pain, intermittent 
radiation to the right knee, moderate disability with 
progression.  In conclusion, the examiner noted that the 
Veteran was seen repeatedly in service regarding back sprain, 
and x-rays at that time were negative.  The examiner again 
noted that the claims file reflects an extensive evaluation 
in 1980, which was negative for back problems.  The Veteran 
did not mention a back problem at the separation from 
service.  The examiner noted that the Veteran does indeed 
have degenerative disc disease of the lumbar spine that first 
appeared on a VA evaluation in 2003, but it is less likely 
than not that this back pain is a service-connected problem, 
as reflected by no evidence of a diagnosis of a back problem 
in the service, in the year immediately thereafter, in the 
separation examination, or in the 1980 evaluation report of 
the local physician.  The examiner noted that the Veteran is 
moderately overweight, and his back problem is related to 
obesity attrition.  He opined that it is not felt that the 
Veteran's current degenerative disc disease is a service-
connected problem. 

The claims file also contains a November 2003 VA treatment 
record, which revealed the Veteran to have significant 
degenerative disc disease of the L3-4 and L4-5 levels and 
scoliosis with convexity to the left at the level of L3-4.   

As discussed, the claims file contains varying opinions 
regarding the possible etiology of the Veteran's current back 
condition.  The Board is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board notes that the February 2003 VA opinion does not 
appear to be based on a review of the claims file.  As such, 
the Board does not find this opinion to be probative.  With 
respect to the December 2008 VA opinion and the February 2006 
private opinion, the Board notes that both of these opinions 
appear to have considered the Veteran's in-service complaints 
with respect to his back problems.  Additionally, both of 
these opinions appear to be based on detailed rationales.

Therefore, the Board finds that there is essentially an 
approximate balance of positive and negative evidence as to 
whether the Veteran's current back disorder is related to 
service.  Thus, the benefit-of-the-doubt rule does apply, 
and, having resolved doubt in favor of the Veteran, the claim 
for service connection for a back condition is granted.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

5.  Entitlement to service connection for aphakia of the 
right eye and nuclear sclerotic cataract of the left eye.

The Veteran is seeking entitlement to service connection for 
aphakia of the right eye and nuclear sclerotic cataract of 
the left eye.  It has been asserted that the Veteran has 
current disabilities of both eyes due to an eye infection in 
service and radiation exposure during atomic testing in 
service.  It was further asserted that the effects of the 
radiation, infection, 8,000 flight hours, and years of work 
in the South Pacific/California, including Vietnam, resulted 
in his current eye disabilities.   

A review of the Veteran's service treatment records reveals 
that he was treated for an eye infection during basic 
training in 1957.  His service treatment records also reflect 
that he was exposed to ionizing radiation in March and 
September of 1958.    

Thus, at the outset of this discussion, the Board notes that 
the Veteran in fact was exposed to ionizing radiation during 
his active service, although the developmental steps to 
clarify the precise dose estimate have not been undertaken.  
There is also no question that he has a current disability of 
the eye.  The only issue remaining, therefore, amounts to 
whether the veteran's confirmed in-service exposure to 
radiation or another incident of service is causally linked 
to his current disability.

In this regard, a review of the claims file reveals a May 
2009 private treatment record linking the Veteran's current 
eye conditions to his active duty service.  See D.B.K., M.D. 
treatment record, May 2009.  Specifically, the examiner noted 
that he had treated the Veteran since December 1990.  The 
Veteran has an extensive eye history, which includes macular 
hole formation and retinal detachment.  He also has a history 
of exposure to ionizing radiation while stationed on an 
island near where atomic weapon testing was being performed.  
The physician went on to say that, while it is difficult to 
say that the Veteran's eye problems were related directly to 
the radiation, there is some likelihood that the ionizing 
radiation did play some role in his retinal condition.  It 
probably more likely played a role in his retinal disease 
later in life than it did not play a role. 

In a May 2009 letter from Dr. B.F. J., M.D., it was noted 
that the Veteran had been under his care since January 1991.  
He indicated that he had reviewed selected portions of the 
Veteran's military service records indicating his exposure to 
ionizing radiation, as well as selected VA and private 
medical records.  Upon review of these records, the physician 
opined that the Veteran's bilateral lamellar macular holes, 
including his rhegmatogenous retinal detachment in 1991 (when 
he was just 54 years old) may be related to his military 
service.  Macular holes and retinal detachment occur in only 
1 person in 10,000 and typically occur only in the people 
falling into the following categories: (1) 65 and older; (2) 
with near-sightedness; (3) with known or family history of 
eye problems; (4) with diabetic conditions; (5) with prior 
laser or other eye surgeries; and (6) who have suffered some 
trauma to the eyes.  The Veteran does not fall into any of 
the typical categories, except for trauma. The Veteran's 
experiences in service, including his eye infection in 1957 
during basic training and acute ionizing radiation exposure 
and extreme light flashes experienced during A-Bomb testing, 
are the only potential eye trauma experienced by the Veteran.  
Therefore, based on the information provided by the Veteran, 
his medical records, his military service records and the 
process of elimination, it is more likely than not that the 
Veteran's bilateral lamellar macular holes, including his 
rhegmatogenous retinal detachment, is connected to military 
service.  The Board notes that this same physician diagnosed 
the Veteran with visually significant cataract of the left 
eye and lamellar-macular holes of both eye in December 2008.  

In a May 2006 VA treatment record, the Veteran was diagnosed 
with lamellar hole of the left eye with stable vision; 
cataract of the left eye, which appears to be visually 
significant; and pseudophakic of the right eye. 

In February 2003, the Veteran underwent a VA examination.  
The Veteran's claims file and service treatment records were 
not available for review.  The examiner noted that the 
Veteran reported a history of radiation exposure while on 
active duty.  His past ophthalmic history is significant  for 
retinal detachment of the right eye, which occurred 
approximately 10 years ago.  He underwent surgical repair of 
retinal detachment and subsequently developed a cataract in 
the right eye.  He underwent cataract surgery with 
intraocular lens placement in the right eye.  There is no 
history of left eye surgery; although, he has been told that 
he has a left eye cataract.  The Veteran was diagnosed with 
status post retinal detachment repair of the right eye, 
pseudopahkia of the right eye, cataract of the left eye, and 
myopic refractive error.  The examiner stated that the exact 
cause of retinal detachment in this case is unknown but more 
likely than not the condition involved a rhegmatogenous 
retinal detachment.  He further stated that it is more likely 
than not that retinal detachment occurred in association with  
myopic refractive error in vitreoretinal degeneration.  It is 
more likely than not that retinal detachment did not occur in 
a complication of radiation exposure in this case.  
Pseudophakia of the right eye is the result of cataract 
surgery.  Based on the Veteran's history, the cataract of the 
right eye probably occurred as a complication of retinal 
surgery.  A review of the Veteran's past medical records may 
provide additional information.  Although the exact etiology 
of the nuclear sclerotic cataract of the left eye is unknown, 
it is more likely than not that the condition is associated 
with advancing age.

The Board notes that the claims file contains varying 
opinions regarding the etiology of the Veteran's current eye 
conditions.  However, as the evidence of record reflects that 
the Veteran has current bilateral eye conditions; he was 
treated for an eye infection during service and exposed to 
ionizing radiation in service; the record contains opinions 
from 2 separate physicians relating the Veteran current eye 
conditions to his active duty; and the February 2003 VA 
opinion was not based on a review of the claims file, the 
Board finds that the evidence of record is at least in 
equipoise as to whether or not the Veteran's claimed eye 
conditions had their onset while on active duty.  

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board will grant the Veteran's claim of service 
connection for a bilateral eye condition on a direct basis 
under 38 C.F.R. § 3.303.

The Board has considered whether additional development is 
warranted pursuant to 38 C.F.R. § 3.311.  However, as 
discussed above, the provisions of 38 C.F.R. § 3.311 provide 
one alternative way of establishing service connection; they 
do not preclude the establishment of service connection on a 
direct basis pursuant to 38 C.F.R. § 3.303.  See Combee, 
supra.  In this case, the medical evidence of record 
establishes the existence of a current disability; the fact 
that the Veteran was exposure to at least some degree of 
ionizing radiation in service; and two VA medical opinions 
support a causal link between the current disability and his 
in-service exposure.  Furthermore, it appears that at least 
one of the favorable opinions rested not only on the actual 
radiation exposure, but also on the effect of the extreme 
flash of light associated with that exposure on his eye, as 
well as an eye infection in service.  In light of the 
Veteran's advanced age, the Board believes that undertaking 
additional development to obtain another medical opinion 
would be an unnecessary expenditure of resources, and would 
needlessly delay adjudication of this claim.  Thus, pursuant 
to the holding in Combee, and the fact that in-service causal 
factors other than actual radiation exposure that have been 
identified, the Board will resolve doubt in favor of the 
Veteran, and grant service connection on a direct basis.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss for the period of December 10, 2002 to 
October 8, 2008 is denied.

Entitlement to an evaluation of 30 percent for service-
connected cholecystectomy syndrome with GERD and diarrhea is 
granted.

Entitlement to service connection for a low back condition is 
granted. 

Entitlement to service connection for a bilateral eye 
condition is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
arthritis and a right knee disability.  After a thorough 
review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims.

With respect to the Veteran's claim for service connection 
for a right knee disability, the Veteran indicated in an 
undated statement that he had to handle a lot of cargo and 
bags in limited access areas of the aircraft.  He asserted 
that he bumped knees into the aircraft seat armrests many 
times and worked on his hands and knees frequently during 
service.  Shortly after his discharge from service, he had 
surgery on his right knee to remove bone chips in 1965.  

A review of the Veteran's service treatment records that have 
been obtained in the reconstruction of his file do not 
reflect complaints, treatment, or diagnoses of a right knee 
disability.  However, his personnel records do reflect that 
he served as a flight examiner flight traffic specialist. 

The Board notes that the claims file contains a February 2006 
letter from a private physician, Dr. J.J.M., M.D., indicating 
that he has treated the Veteran since approximately 1990 and 
reviewed the Veteran's medical records, dating back to 1980.  
He also indicated that he reviewed the Veteran's military 
service records and military service treatment records.  He 
noted that the Veteran had surgery to remove bone chips from 
his right knee approximately 8 months following his discharge 
from the military in November 1965.  Based on his military 
history and lack of any events that would cause bone chips in 
the 8-month period following his military service, it is 
evident that the Veteran's right knee surgery was 
necessitated by his military service.  The physician noted 
that the Veteran's in-service duties consisted of 8,000 
flight hours.  The physician's conversation with the Veteran 
regarding the pounding, physical abuse, and blows to his 
extremities, as a result of his duties would be consistent 
with conditions that would lead to bone chips.  The physician 
noted that the Veteran currently still suffers from a tender 
or painful condition in his right knee that flares up from 
time to time, especially following physical activity.  The 
physician concluded by opining that the current condition of 
the Veterans' right knee is attributable to and connected to 
the surgery and the events/trauma suffered by the knee during 
the Veteran's military service that necessitated the surgery. 

This same physician indicated in an October 2005 statement 
that the Veteran has pain in his knees that is related to his 
active duty.  In rendering this statement, the physician 
considered that the Veteran had surgery on his knees at the 
age of 28, which is unusual for arthritic changes, and the 
Veteran reported that, during his years in service, he had a 
series of different injuries on his lower extremities due to 
his job he performed.   

The Board has considered the opinions of Dr. J.J.M., M.D. 
with respect to the etiology of the Veteran's claimed right 
knee disability.  However, the Board notes this physician has 
not diagnosed the Veteran with a specific right knee 
disability, nor has he supplied clinical evidence 
demonstrating the Veteran to have a current right knee 
disability.  The Board notes that a symptom alone, such as 
pain, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
As such, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, 
this issue must be remanded in order to schedule the Veteran 
for an appropriate VA examination to determine whether he has 
a current, diagnosable right knee condition, and, if so, 
whether this disability was caused or aggravated by his 
active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

With respect to the Veteran's claim for service connection 
for arthritis, the Veteran asserted at the April 2009 hearing 
that he has experienced arthritis of the thumb and the toe 
joints since his active duty service.  As discussed above, 
the Veteran's claim for service connection for a back 
disability has been addressed separately.  Therefore, any 
degenerative changes of the spine will not be considered with 
respect to the Veteran's claim for arthritis.  

A review of the Veteran's service treatment records that have 
been obtained in the reconstruction of his file do not 
reflect complaints, treatment, or diagnoses of a thumb or a 
toe disability.  

The Board notes that the claims file contains a March 1980 
private treatment record from the Dallas Medical & Surgical 
Clinic, which noted the Veteran as having no acute 
inflammatory arthritis.  However, an April 1980 treatment 
record from the Dallas Medical & Surgical Clinic & Hospital 
noted the Veteran as having mild cervical osteoarthrosis with 
degenerative disc disease, C5-6.  An April 2003 VA x-ray 
report revealed the Veteran to have degenerative joint 
disease of the distal interphalangeal joint.  

The claims file also contains a February 2006 letter from, 
Dr. J.J.M., M.D. indicating that he has treated the Veteran 
since approximately 1990 and reviewed the Veteran's medical 
records, dating back to 1980.  He also indicated that he 
reviewed the Veteran's military service records and military 
service treatment records.  The examiner noted that the 
Veteran has been diagnosed with osteoarthritis and suffers 
from chronic joint pain, especially in his lower extremities.  
He noted that the Veteran's in-service duties consisted of 
8,000 flight hours.  The physician's conversations with the 
Veteran regarding the pounding, physical abuse, and blow to 
his extremities, as a result of his duties would be 
consistent with conditions that would lead to arthritis and 
chronic joint pain.  The physician concluded by opining that 
the Veteran's osteoarthritis and chronic joint pain is 
attributable to and connected to the Veteran's military 
service.   

The Board has considered the opinion of Dr. J.J.M., M.D. with 
respect to the etiology of the Veteran's claimed arthritis.  
However, the Board notes this physician has not indicated the 
specific joints demonstrating arthritis, nor has he supplied 
clinical evidence demonstrating the Veteran to have current 
arthritis.  The physician made no reference to arthritis of 
the thumbs or the toes but merely referred to general 
arthritis of the lower extremities and joint pain.  

As such, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, 
this issue must be remanded in order to schedule the Veteran 
for an appropriate VA examination to determine whether he 
currently has arthritis and, if so, whether this arthritis 
was caused or aggravated by his active duty service.  See 
Colvin, supra.  The examiner must specify precisely what 
joints are affected by arthritis and determine whether the 
arthritis of these specific joints is related to the 
Veteran's active duty service.

Finally, the Board acknowledges that, as noted above, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his or 
her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008). 

In light of the fact that this claims file has been 
reconstructed, the Board finds that a new VCAA letter should 
also be sent in order to ensure that the Veteran has been 
given full notification of VA's duties to notify and to 
assist under the VCAA in relation to these claims. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of VA's duties to notify and 
to assist with respect to the issues 
entitlement to service connection for 
arthritis and a right knee 
disability.  

2.	Schedule the Veteran for appropriate 
VA examinations for his claims for 
service connection for arthritis and 
a right knee disability.  The claims 
file should be provided to the 
appropriate examiners for review, and 
the examiners should note that it has 
been reviewed.  After reviewing the 
file and examining the Veteran, the 
examiners should render opinions as 
to whether the Veteran currently has 
arthritis, specifically of the toes 
or the thumb, and a right knee 
disability.  If so, opinions should 
be provided as to whether it is at 
least as likely as not that the 
Veteran's arthritis of the toes or 
the thumb or right knee disability 
were incurred in or aggravated by 
active duty, or are otherwise related 
to service.  
        
It would be helpful if the examiners 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiners should provide 
complete rationales for any opinions 
provided.

3.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the December 
2005 SOC.  If the benefits sought on 
appeal remain denied, the Veteran 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


